Case 1:20-cv-05613-AT Document 32 Filed 01/25/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
JUAN CARLOS MANCHAME LAGOS, DOC #:
DATE FILED: 1/25/2021
Plaintiff,
-against- 20 Civ. 5613 (AT)
ANM MANAGEMENT, LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

In order to permit mediation to take place, the conference scheduled for January 25, 2021 is
ADJOURNED to March 25, 2021, at 11:00 a.m. By March 18, 2021, the parties shall submit an
updated joint letter and case management plan.

SO ORDERED.

Dated: January 25, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge
